FILED
                           NOT FOR PUBLICATION                              DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: AYDIN T. ONER,                            No. 15-15506

          Debtor.                                D.C. No. 2:14-cv-01604-JCM
______________________________

AYDIN T. ONER,                                   MEMORANDUM*

              Plaintiff-Appellant,

 v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Aydin T. Oner appeals pro se from the district court’s order dismissing his

bankruptcy appeal for failure to file an opening brief. We have jurisdiction under

28 U.S.C. §§ 158(d), 1291. We review for abuse of discretion a district court’s

dismissal for failure to prosecute. Moneymaker v. CoBen (In re Eisen), 31 F.3d

1447, 1451 (9th Cir. 1994). We affirm.

      The district court did not abuse its discretion in dismissing Oner’s appeal

after granting Oner two extensions of time to file an opening brief and warning that

a failure to comply may result in dismissal. The district court properly exercised

its discretion in determining that the delay prejudiced defendants and interfered

with the district court’s ability to manage its docket. See id. (“A reviewing court

will give deference to the district court to decide what is unreasonable because it is

in the best position to determine what period of delay can be endured before its

docket becomes unmanageable” (citation and internal quotation marks omitted)).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Oner’s challenges to the bankruptcy court’s decisions or the

district court’s interlocutory orders. See Morrissey v. Stuteville (In re Morrissey),

349 F.3d 1187, 1190 (9th Cir. 2003); Al-Torki v. Kaempen, 78 F.3d 1381, 1386

(9th Cir. 1996).

      AFFIRMED.


                                           2                                    15-15506